United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 02-4126/4128
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeals from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Robert Gerard Horn,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: August 6, 2003
                              Filed: August 26, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       In September 2002, as his 60-month term of imprisonment neared completion,
Robert Gerald Horn signed a document waiving his right to a hearing with the
assistance of counsel on modifications to the conditions of his supervised release
(release conditions). In November 2002, shortly after he began serving his supervised
release, Horn filed two motions seeking to void his waiver. In the first motion, Horn
argued that his right to a hearing on the modification of his release conditions under
Federal Rule of Criminal Procedure 32.1(b) (amended Dec. 1, 2002) was not subject
to waiver; in the other, Horn argued that his waiver was not knowing, intelligent, or
voluntary. In its petition to modify Horn’s release conditions, also filed in November
2002, the government argued that the modifications were necessary to promote
effective supervision and community safety, but noted that Horn had “rescinded his
agreement to the modification.” By notation on the face of the motions, the district
court summarily denied both of Horn’s motions. The court also summarily approved
the petition to modify Horn’s release conditions. In this consolidated appeal, Horn
challenges the denials of his motions.

       Initially, we conclude that we have jurisdiction over these appeals. See 28
U.S.C. § 1291 (this court has jurisdiction over appeals from final decisions of district
courts). Even though the notices of appeal designate the denials of Horn’s motions
to void his waiver, he clearly intended to challenge the district court’s acceptance of
his waiver and the modification of his release conditions without a hearing. See
Sanders v. Clemco Indus., 862 F.2d 161, 164 n.3 (8th Cir. 1988) (when notice of
appeal is technically defective because it fails to designate appeal as one from final
judgment, court of appeals may treat appeal as taken from final judgment if appeal is
otherwise properly taken and intent of appellant to appeal from final judgment is
clear); United States v. Nelson, 988 F.2d 798, 810-12 (8th Cir. 1993) (court of
appeals did not lack jurisdiction over appeal of modification of release conditions
even though defective notice of appeal referenced district court’s order staying
enforcement of modification); United States v. Stocks, 104 F.3d 308, 310 (9th Cir.)
(court of appeals had jurisdiction to consider appeal from ruling on validity of
probationer’s waiver of Rule 32.1(b) hearing), cert. denied, 522 U.S. 904 (1997).

       The district court’s summary denials of Horn’s motions, and its summary grant
of the petition modifying his release conditions, include no reasoning or explanation.
We are thus unable to determine on what basis the court denied Horn’s requests to
void his waiver of rights. Hence, we remand this matter to the district court to
determine whether Horn's waiver is valid or whether a hearing and assistance of
counsel are necessary before modifying Horn's conditions of supervised release.



                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-